Case 2:21-cv-02892-DSF-AS Document 45 Filed 07/30/21 Page 1 of 2 Page ID #:574




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




    JOHN H. THALER,                      CV 21-2892 DSF (ASx)
        Plaintiff,
                                         Order to Show Cause Why Case
                    v.                   Should not be Dismissed or
                                         Transferred to District of
    BRITTANY RAE THALER, et al.,         Arizona for Lack of Venue
        Defendants.



      Plaintiff John H. Thaler has filed this suit against 23 defendants. No
   defendant a resident of California and many are officials or entities of
   Arizona state and local government. Three defendants have moved for
   dismissal for lack of personal jurisdiction. Plaintiff has moved for leave
   to amend his complaint.

      A review of the complaint and the proposed amended complaint
   shows that there is virtually no connection between Plaintiff’s claims
   and this district, let alone that a “substantial part of the events or
   omissions giving rise to the claim” occurred in this district. The only
   allegations related to this district – other than vague statements to the
   effect that similar things were occurring in California as were
   happening in Arizona – are related to alleged acts that happened
   around 2014 and are not the basis for any of Plaintiff’s claims. This
   type of background allegations cannot confer venue in this district.

      Dismissal or transfer for lack of venue, sua sponte, may be
   appropriate in these circumstances because the lack of venue is obvious
   and will cause a massive waste of Defendants’ and the Court’s
   resources in preparing and ruling on the inevitable wave of separate
   personal jurisdiction or venue motions for the 23 defendants. See
Case 2:21-cv-02892-DSF-AS Document 45 Filed 07/30/21 Page 2 of 2 Page ID #:575




   Costlow v. Weeks., 790 F.2d 1486, 1488 (9th Cir. 1986); see also Stich v.
   Rehnquist, 982 F.2d 88, 89 (2d Cir. 1992) (sua sponte venue dismissal
   appropriate under “extraordinary circumstances”). 1

      Plaintiff is ordered to show cause, in writing, no later than August 6,
   2021 why this case should not be dismissed or transferred for lack of
   venue.

         IT IS SO ORDERED.



       Date: July 30, 2021                  ___________________________
                                            Dale S. Fischer
                                            United States District Judge




   1While some Defendants may have waived venue by not raising it in their
   motions, most of the Defendants have not appeared and, therefore, their
   waiver has not occurred and the issue can be raised sua sponte. See Costlow,
   790 F.2d at 1488 (waiver of improper venue has not occurred if no responsive
   pleading or motion has been filed).



                                        2
